Opinion filed April 11, 2013




                                            In The


         Eleventh Court of Appeals
                                           __________

                                    No. 11-12-00203-CV
                                         _________

                      IN THE MATTER OF S.M., A JUVENILE


                       On Appeal from the County Court at Law No. 1

                                       Bell County, Texas

                                 Trial Court Cause No. 69,915


                               MEMORANDUM OPINION
       S.M., a juvenile, appeals the trial court’s order modifying a prior juvenile disposition. In
the modified order, the trial court committed her to the Texas Juvenile Justice Department for an
indeterminate amount of time not to exceed her nineteenth birthday. We dismiss the appeal.
       S.M.’s court-appointed counsel has filed a motion to withdraw. The motion is supported
by a brief in which counsel professionally and conscientiously examines the record and
applicable law and states that he has concluded that the appeal is frivolous. In this regard, the
Texas Supreme Court has previously determined that the procedures set out in Anders v.
California, 386 U.S. 738 (1967), are applicable to juvenile proceedings. See In re D.A.S., 973
S.W.2d 296, 299 (Tex. 1998).
       Counsel has provided S.M. and her parent with a copy of the brief and advised them of
her right to review the record and file a response to counsel’s brief. A response has not been
filed. 1 Court-appointed counsel has complied with the requirements of Anders. See In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516
S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969);
Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.). Following the procedures
outlined in Anders and Schulman, we have independently reviewed the record, and we agree that
the appeal is without merit and should be dismissed. Schulman, 252 S.W.3d at 409.
         We direct counsel to advise S.M. and her parent that she may file a petition for review
with the clerk of the Texas Supreme Court seeking review by that court. Likewise, this court
advises S.M. and her parent that she may file a petition for review pursuant to TEX. R. APP. P. 53.
         The motion to withdraw is granted, and the appeal is dismissed.


                                                                                  PER CURIAM

April 11, 2013
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




         1
             By letter, this court granted S.M. more than thirty days in which to exercise her right to file a response to counsel’s
brief.


                                                                  2